On March 21,1969, the following order was entered in the above case:
This case comes before the court on remand from the Supreme Court, filed February 11, 1969, wherein that court ordered reversal of the judgment entered in this court on October 13, 1967 [181 Ct. Cl. 210, 383 F. 2d 1009], with further proceedings here to be held in conformity with that court’s opinion of January 14, 1969, in United States v. Augenblick and United States v. Juhl, No. 45, October Term, 1968 [393 U.S. 348]. Upon consideration thereof,
It is ORDERED that the judgment entered for plaintiff on October 13,1967, be and the same is vacated and withdrawn, and
It is eurther ordered that plaintiff’s petition be and the same is dismissed.
BV THE COURT t
(Sod.) WilsoN CoweN, Chief Judge.